HUTCHESON, Circuit Judge,
dissenting.
Because of the very long delay, five years, during which Lindsey has died, so that defendant is deprived of his testimony, and of the fact that plaintiff, for a long time before she filed her claim, had had dealings as an employee of the Workman’s Compensation Department of the Maryland Casualty Company with the Industrial Accident Board by inquiry of whom she says she discovered that she had a claim, I have had some difficulty in agreeing that good cause was shown. Lindsey’s statement, as she testifies to it, was however positive that the company had no insurance, there are authorities1 tending to go in the direction, though not anywhere near so far as, the court has gone here, and if a case on the merits was made out I should not dissent but go along with the majority.
I am compelled to dissent however, because it seems quite clear that King’s death did not result from anything “having to do with and originating in the business of the employer”, but happened many miles away from, and wholly distinct and apart from the business of his employer, as the result of dangers incident to a fishing trip undertaken by him and Lindsey, on a holiday. If I could agree with the majority that the trip to Seabrook for an outing, had anything to do with, or even remotely originated, in the business of the Southern Steamship Company, I would readily agree that the mere fact that the party divided in separate boats and that King was not in the boat with Lindsey when the accident which caused his death occurred, would be without effect to deprive him of compensation *945otherwise due him. The statement in the majority opinion, that “so long as King remained in the presence of and close enough to render physical aid, it seems to be conceded that [King] was in the course of his employment * * * The contention is simply that when death came, King had departed from his duties as bodyguard and soliciting freight agent and was pursuing his own personal pleasure of fishing”, is an entirely mistaken one. It proceeds, I think, from a complete misapprehension of the real difficulty in the way of King’s recovery. That difficulty lies far back of the dispersion of the party in separate boats. It inheres in the very nature of the pleasurable holiday activities upon which English, Lindsey, his wife and King, had embarked. In such activities, Lindsey was not engaged in the business of his company and was not covered, and neither was King. The fact that King, soliciting freight agent for the Southern Steamship Company, was, as the record shows, acting in Houston also as bodyguard to Lindsey, has I think, been permitted to bulk so largely in the case as to obscure the dominant fact; that Lindsey was covered, under the statute, only when he was engaged in the regular course of his occupation, as manager, and with respect to matters having to do with and originating in the business of his employer; that Lindsey was at the time of King’s death, doing nothing having to do with or originating in the business of the Southern Steamship Company, but was on a pleasure trip entirely disassociated with it, and King, a member of the same pleasure party, was also necessarily not engaged in anything having to do with or originating in the business of the employer. Nothing in the record in the slightest sustains or purports to sustain the view that the company had assigned King as a personal attendant on Lindsey when, on pleasure bent, Lindsey turned aside from the business of the company, left Houston, and at his own expense and not the company’s set out upon a frolic of his own.
If the injury had resulted from an attack on Lindsey or on King, as a result of the strike, I should say that it had to do with and originated in the business of the employer and that the question of where such an attack occurred, was immaterial. When, on the contrary, it appears as here, that the injury had nothing whatever to do with apprehension of or attacks by, strikers, but occurred as the result of a complete turning aside, by King and Lindsey, from their employer’s business, and while they were on pleasure bent, it is a complete distortion of the statute, to find coverage. I realize that the statute is a remedial one and should be liberally construed and I have done my share of writing along that line,2 but I respectfully submit that a liberal construction of a statue is one thing and a complete distortion of it, to make it include what it by its very nature and origin, excludes, is quite another.
The district judge was right, his judgment should be affirmed.

 New Amsterdam Casualty Co. v. Chamness, Tex.Civ.App., 63 S.W.2d 1058.


 Maryland Casualty Co. v. Levine, 5 Cir., 67 F.2d 816, 817; Constitution Indemnity Company v. Shytles, 5 Cir., 47 F.2d 441.